To compel the Board of Canvassers of Kent County to *1134certify to the election of the relator as Circuit Court Commissioner, at the annual election held in October, 1862:
Denied January 13, 1863, with costs.
The notice of election given by the sheriff was for the election of two commissioners, but it was afterwards changed to one, and the general understanding was that only one was to be chosen. Eelator and another were respectively nominated and voted for by opposing parties. Eeldtor’s opponent received a majority of the votes cast and was declared elected.
Held, that while the statute requires two commissioners to be elected there had been a failure to hold an election for more than one.